Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claim 1: A method for monitoring [[the]] an oleophilic fluid to aqueous fluid ratio of a drilling fluid comprising:
sending a sample of the drilling fluid that has been recirculated out of a wellbore to a fluid analysis system, wherein the sample of the drilling fluid comprises an oleophilic phase and an aqueous phase;
selectively adjusting a relaxation rate of the aqueous phase;
measuring a nuclear magnetic resonance (NMR) response of the sample of the drilling fluid in the fluid analysis system;
determining [[an]] the oleophilic fluid to an aqueous fluid ratio of the drilling fluid based at least in part on the NMR response of the sample of the drilling fluid and determining a valley bottom of a distribution of the NMR response of the drilling fluid, wherein the distribution is a relaxation time distribution, and wherein the valley bottom separates an oleophilic signal from a water signal on the relaxation time distribution;
returning the sample of the drilling fluid used in the fluid analysis system to the drilling fluid; and


Claim 2: A method according to claim 1, further comprising adjusting the oleophilic fluid to aqueous fluid ratio of the drilling fluid in response to the oleophilic to aqueous fluid ratio.

Claim 13: A method for monitoring [[the]] an oleophilic fluid to aqueous fluid ratio of a drilling fluid comprising:
providing a sample of the drilling fluid that has been recirculated out of a wellbore from a mud pit to a fluid analysis system, wherein the drilling fluid comprises an oleophilic phase and an aqueous phase and selectively adjusting a relaxation rate of the aqueous phase;
using a nuclear magnetic resonance (NMR) spectrometer in the fluid analysis system to measure an NMR response of the drilling fluid;
comparing the measured NMR response to a predetermined NMR response correlated with an oleophilic fluid to aqueous fluid ratio and determining a valley bottom of a distribution of the NMR response of the drilling fluid, wherein the distribution is a relaxation time distribution, and wherein the valley bottom separates an oleophilic signal from a water signal on the relaxation time distribution; 
selecting the oleophilic to aqueous fluid ratio as the oleophilic fluid to aqueous fluid ratio of the drilling fluid
returning the sample of the drilling fluid used in the fluid analysis system to the drilling fluid; and
adjusting an amount of one or more drilling fluid additives in the drilling fluid based in part to the oleophilic to aqueous fluid ratio before introducing into the wellbore.

the oleophilic to aqueous ratio. 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach the following limitations in combination with the entirety of claims 1, 13 and 17:
a valley bottom of a distribution of the NMR response of the drilling fluid, wherein the distribution is a relaxation time distribution, and wherein the valley bottom separates an oleophilic signal from a water signal on the relaxation time distribution.

Claims 2-6, 8, 9, 11, 12, 14-16, and 18-21 are also allowed for their dependence and further limiting allowed claims 1, 13 and 17

The following relevant art was found based on the updated search:
Maddinelli (2013/0103627) teaches extremely reliable evaluations can be obtained from NMR relaxometric curves even on physico-chemical parameters forming crude oil, such as for example, asphaltenes, resins and CCR (Conradson Carbon Residue), on elements bound to organic compounds such as sulfur or metals, and on oil distillation curves. The protons of a molecule of crude oil have the property of being differently oriented depending on the magnetic field to which they are subjected, in particular in relation to the molecular environment to which they belong. The environment is characteristic of each molecule and the physico-chemical characteristics of the molecule itself depend on this.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN R DICKINSON whose telephone number is (571)272-6183.  The examiner can normally be reached on M-F 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571) 272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/DUSTIN R DICKINSON/Examiner, Art Unit 2867  

/HUY Q PHAN/Supervisory Patent Examiner, Art Unit 2867